DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the grooves" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are also rejected as depending upon claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi (US Pub. No. 2014/0196826).
Regarding claim 1, Kobayashi teaches a tire comprising a tread portion provided with grooves which is mounted on a normal rim and inflated to a normal inner pressure and contacted with a horizontal flat surface at a camber angle of 0 degrees and loaded with a normal load (paragraph [0029]), teaches that the circumferential reinforcing layer 145 has a preferable width of 60-85% of the ground contact width (resulting in a range which overlaps the claimed position of 80% of a half tread width) (paragraph [0040]; figure 5), and teaches a specific embodiment where the ground contact length at the equator LC is equal to the ground contact length at the edge of the circumferential reinforcing layer LZ (table 2, working example 3), as well as teaching or suggesting that the depths of the circumferential grooves are equal (paragraph [0021]; figures 1, 3 and 5). Accordingly, either Kobayashi teaches, or it would have been obvious to one of ordinary skill in the art to use circumferential grooves with equal depths, because such is a well-known and conventional circumferential groove configuration which is suggested by Kobayashi (see paragraph [0021] and figures 1, 3 and 5). It is noted that such a configuration reads on the claimed equation 1, because where LC = L, equation 1 simplifies to d ≤ d0 x 1.1, and where d=d0 as in the above embodiment, d ≤ d x 1.1, which is a true inequality.
Regarding claim 2, Kobayashi teaches an embodiment with three grooves at different axial positions (figures 1, 3 and 5), and as set out above, teaches or suggests using the same circumferential groove height for each groove. Further, the claim does not limit the correction coefficient α, so for the case where α = 0, the equations 2-4 simplify to d1 = d0, d2 = d0, and d3 = d0 respectively, and such a configuration is taught or suggested by Kobayashi.
Regarding claim 3, Kobayashi teaches a groove with a first axial position of 50% of the half tread width (paragraph [0036]; figure 5) and a second axial position at 80% of the half tread width as set out above, and Kobayashi does not teach any circumferential grooves outside of the 80% position so having the claimed third position at 90% to 85% of the half tread width allows for the third virtual groove to be arbitrary.
Regarding claims 4-7, Kobayashi teaches specific embodiments where at the 40-55%, 75-80%, and 85-90% positions, the difference between the ground contact length at the position and the ground contact length at the equator is 5% or less (see table 2, working example 5 and table 3, working examples 11 and 12). Accordingly, because the difference between LC and L1, L2, and L3 are de minimis, for low values of correction coefficient α (such as from 0.8 to 1.2), the virtual groove depths d1, d2, and d3 will be only a small amount less than d0. Accordingly, such a configuration is taken to meet the claimed groove depth is in a range of from 90% to 110% of the distance from the radially outer surface to the virtual line at the axial position of each circumferential groove.

Claim Rejections - 35 USC § 103
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pub. No. 2014/0196826).
Regarding claims 14-19, Kobayashi does not specifically disclose lateral grooves, but it would have been obvious to one of ordinary skill in the art to include lateral grooves in the tire of Kobayashi in order to add edge effect to the tire and/or to allow the tire to expel water beyond the tread edge.
Claims 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pub. No. 2014/0196826) as applied to claims 2-7 above, and further in view of Sakano (JP09-226323; machine translation relied upon).
Regarding claims 8-13, Kobayashi teaches an axially inner first circumferential groove and an axially outer second circumferential groove, but does not specifically disclose that the groove depth of the second circumferential groove is larger than the groove depth of the first circumferential groove. Sakano teaches providing a difference in height between the equatorial side groove depth and the shoulder side groove depth of 5-35% of the radius difference between the tread center and the tread end, where the groove depths are greater toward the axial outside for a non-driving wheel (machine translation at page 2; figure 2). It would have been obvious to one of ordinary skill in the art to use a larger axially outer circumferential groove than axially inner circumferential groove as taught by Sakano in the tire of Kobayashi in order to improve the wear life and wet performance of the tire (see Sakano machine translation at paragraph [0001]). Given the depth difference range taught by Sakano goes as low as 5%, the required groove depths of claims 1-7 are taken to be obvious, because they will overlap the claimed range of 90-110% of the virtual groove depth values.
Regarding claim 20, Kobayashi does not specifically disclose lateral grooves. Sakano teaches using lateral grooves (figures 1-2). It would have been obvious to one of ordinary skill in the art to include lateral grooves as taught by Sakano in the tire of Kobayashi in order to add edge effect to the tire and/or to allow the tire to expel water beyond the tread edge.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11-18 of copending Application No. 17/540,708 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 is merely broader than copending claim 2. It is clear that all of the elements of claim 1 are found in claim 2 of the copending application. The difference lies in the fact that the copending claim includes two virtual grooves defined by equations, and that the equations use an equals sign rather than a less than or equal to inequality sign, and that there is no 1.1 multiplier in the numerator. Using either equation 1 or equation 2 to set the depth of the claimed groove depth d of the instant application will necessarily result in a d value falling within the claimed inequality, because the only difference other than it being an inequality is the 1.1 multiplier, and this results in the instant application having a range, and the range being broader than and including the value of that calculated in the copending application. Thus the invention of the copending claim 2 is in effect a “species” of the “generic” invention of instant claim 1. It has been held that the generic invention is “anticipated” by the “species”. See MPEP 804 Section II(B)1. Since claims 1-20 are anticipated by copending claims 2-9 and 11-18, they are not patentably distinct from the copending claims 2-9 and 11-18.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 28, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749